Title: From George Washington to Epaphras Bull, 4 April 1781
From: Washington, George
To: Bull, Epaphras


                        
                            Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        I have received a letter from Major Fauntleroy who it seems had reached Lancaster before my order directing
                            him to join the 1st Regt got to his hands—Independant of the reasons which he offers for wishing to remain with the 4th
                            Regt to which he properly belongs—there is one which makes the change no longer of any benefit to you—it is—that that
                            Regiment is now also ordered to the southward—You will therefore consider the former order as void and prepare to join the
                            1st—You will have been convinced that I have done every thing in my power to accommodate your private interests to those
                            of the public. I am &c.

                    